Citation Nr: 0419091	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  94-46 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for 
dermatofibrosarcoma, to include as a result of exposure to 
herbicides.

4.  Entitlement to an effective date earlier than February 
19, 1992, for a 10 percent evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee.

The claims file has been transferred among different Regional 
Offices several times and was at the Cleveland, Ohio RO 
immediately before being transferred to the Board in January 
2004.

The February 1993 rating decision denied a rating for 
hemorrhoids exceeding noncompensable.  A September 1996 
rating decision issued during the course of the appeal 
granted a rating of 10 percent for hemorrhoids.  However, the 
veteran has not limited his appeal of the noncompensable 
rating assigned for this disability but instead is presumed 
to be seeking the maximum rating allowed by law.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, his appeal of the 
evaluation assigned for hemorrhoids remains viable and 
continues.  Id.

In March 1995, a personal hearing was held at the Atlanta, 
Georgia, RO before a hearing officer.  The personal hearing 
concerned the veteran's appeals of the evaluation of 
hemorrhoids, the denial of service connection for PTSD, and 
the denial of service connection for dermatofibrosarcoma.  In 
December 1996, a personal hearing was held at the Atlanta, 
Georgia, RO before a Member of the Board, Mary Gallagher.  
(Members of the Board now are called Veterans Law Judges.)  
Transcripts of both personal hearings are of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the December 1996 hearing before the Board, the issues on 
appeal included service connection for PTSD, service 
connection for dermatofibrosarcoma, and an increased rating 
for hemorrhoids.  Another issue, entitlement to 
non-service-connected pension, was later granted by the RO 
and does not remain on appeal before the Board.  It was also 
noted at the hearing that the veteran wanted an effective 
date earlier than March 25, 1996, which had been assigned for 
the 10 percent rating for hemorrhoids granted in the 
September 1996 rating decision and that he had appealed that 
issue.  See Board Hearing transcript at 2.  However, at the 
time of the December 1996 hearing, the veteran's appeal of 
that issue had not been perfected to the Board, the Board did 
not have jurisdiction of it, and the veteran offered no 
testimony about it at the hearing.  Although the veteran had 
filed a notice of disagreement with the effective date in 
September 1996, no statement of the case had been issued and 
no substantive appeal filed, and therefore the appeal of the 
issue was not yet complete.

In his notice of disagreement, the veteran stated that he 
believed that the effective date for the increased rating for 
hemorrhoids should be August 13, 1991.  In another statement 
received by the RO in October 1996, the veteran indicated 
that he believed the effective date should be September 1, 
1990.  In an August 1997 rating decision, the RO found that 
it had erred by assigning March 25, 1996, as the effective 
date for increase in the September 1996 rating decision.  
Therefore, the RO assigned an effective date of February 10, 
1992, for the increased rating for hemorrhoids.  Although 
this date did not constitute a full grant of the benefits 
that the veteran was seeking when he submitted his notices of 
disagreement in September and October 1996, the RO did not 
issue a statement of the case on the effective date issue in 
response to the veteran's notice of disagreement.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, a statement of the 
case should be issued on remand.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Concerning this, the Board notes that 
in November 1998 the veteran requested a copy of a statement 
of the case dated in 1996, and the RO replied in a letter, 
dated in February 1999, that no statement of the case had 
been issued in 1996.

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in August 1999, after the issues of entitlement to 
an increased rating for hemorrhoids, entitlement to service 
connection for PTSD, and entitlement to service connection 
for dermatofibrosarcoma had been perfected for appeal, the 
veteran requested to have a hearing on these issues before 
the Board at the Central Office of VA in Washington, D.C.  
This hearing was scheduled in March 2004.  The veteran and 
his representative received notice of the scheduled personal 
hearing.  Before the personal hearing was held, the Board 
received a motion from the veteran requesting that the 
hearing be re-scheduled for another date at the RO in 
Cleveland, Ohio.  In his motion, the veteran explained why a 
new hearing date and place were necessary.  See 38 C.F.R. 
§§ 20.702(c)(2), 20.704(c) (2003).  In April 2004, the Board 
granted the veteran's motion for a hearing before a traveling 
member of the Board ("Travel Board" hearing) at the RO.

Accordingly, this case is REMANDED for the following actions:

1.  Issue a statement of the case to the 
veteran concerning the issue of the 
proper effective date for a 10 percent 
rating for hemorrhoids in response to his 
September 1996 notice of disagreement.  
Send a copy of the statement of the case 
to the veteran's representative.  The 
veteran and his representative should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of this issue.

2.  Schedule a hearing for the veteran 
before a Veterans Law Judge at the 
Cleveland, Ohio, RO, concerning the 
issues presently on appeal of entitlement 
to an increased rating for hemorrhoids, 
entitlement to service connection for 
PTSD, and entitlement to service 
connection for dermatofibrosarcoma.

After the Board hearing has been held and either the veteran 
has filed a substantive appeal concerning the issue of 
proper effective date for a 10 percent rating for 
hemorrhoids or the time allowed by law for filing that 
appeal has expired, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




